IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

EDWARD LUCAS,                             NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                        CASE NO. 1D15-4578

JUDITH LUCAS,

     Appellee.
_______________________________/

Opinion filed June 24, 2016.

An appeal from the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

Michael C. Compo of Michael C. Compo, P.A., Miami, for Appellant.

Robert W. Bauer of the Law Office of Robert W. Bauer, P.A., Gainesville, for
Appellee.




PER CURIAM.

      Upon consideration of the parties’ joint stipulation of settlement, the final

order is quashed, and this appeal is dismissed pursuant to Florida Rule of Appellate

Procedure 9.350(a). All pending motions are denied as moot.

ROBERTS, C.J., WOLF and RAY, JJ., CONCUR.